PER CURIAM
*750Appellant appeals a judgment committing her to the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130 and an order prohibiting her from purchasing or possessing firearms. She argues that the trial court committed plain error when it failed to fully advise her that the possible results of the proceeding included voluntary treatment or conditional release. See ORS 426.100(1) (c) ; ORS 426.130(1), (2). The state concedes that, under State v. M. M. , 288 Or. App. 111, 405 P.3d 192 (2017), and State v. M. S. R. , 288 Or. App. 156, 403 P.3d 809 (2017), the trial court committed plain error that warrants reversal. We agree with the state, accept the concession, and, for the reasons stated in those cases, exercise our discretion to correct the error.1
Reversed.

As in State v. R. C. S. , 291 Or. App. 489, 490, 415 P.3d 1164 (2018), we reverse both the commitment judgment and the order prohibiting appellant from purchasing and possessing firearms. See also State v. S. F. , 291 Or. App. 261, 267 n 1, 420 P.3d 691 (2018) (noting subsequent enactment of statutory scheme for extreme risk protection orders concerning deadly weapons, including firearms, now codified as ORS 166.525 to 166.543 ).